07/06/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0477




                                 No. DA 19-0477


CITY OF BOZEMAN,

            Plaintiff and Appellee,

Vs.

TAMMY JANE SMITH,

            Defendant and Appellant.




                     ORDER OF EXTENSION OF TIME



      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including August 8, 2020, within which to prepare, file, and serve Appellant’s

opening brief on appeal.
       Electronically signed by:
             Mike McGrath
Chief Justice, Montana Supreme Court
              July 6 2020